Case 3:18-cv-01753-DRD Document 22 Filed 11/05/18 Page 1 of 2
Case 3:18-cv-01753~DRD Document 10-1 Filed 10/25!18 Page 7 Oi 22

AO 440 (Rcv. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
v District of Puerto Rico
José Alberto Vlzcarrondo, Joni T. Faris and the )
conjugal partnership formed between them §
)
Plaimim’s) )
V- § Civil Action No. 18-1753 (DRD)
Tel'ecinco, lnc., et al )
)
)
k )
Dejandam(s) )

SUMMONS IN A CIVlL ACTION

To: (Defendam' sname andaddress) The Conjuga| Partnership formed between Paul Hopgood and Jane Doe
Buchanan Oflice Center 40 Carretera 165. Suite 201 Guaynabo, PR 00968~8022

A lawsuit has been filed against you.

Within 21 days atter service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintist attomey,
whose name and address are: CARLOS R. PAULA, ESQ.

LABOR COUNSELS, LLC
252 AvE. PoNcE DE LEON, sulTE 500
SAN JUAN, PR 00918

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must tile your answer or motion with the court.

FRANCES RIOS DE MORAN, ESQ.
CLERK OF COURT

mzomnu'lnunnumc! , ;.
can arms oowu:m.umm §
A mmsmusmnmn ama z

    
   
 

» Digital|y signed by Viviana
. Diaz-Mu|ero

. §RR:§:;;:WMWM"H y 7 mate 2013.10.25 15;57;34
Date: 10/25/2018 ama-wm .04'00'

 

Signafure of Clerk or Deputy CIerk

Case 3:18-cv-01753-DRD Document 22 Filed 11/05/18 Page 2 of 2
Case 3:18~Cv~01753-DRD Document 10-1 Fiied 10/25/18 Page 3 ot 22

AO 440 (Rev. 06/12) S\.unmons in a Civil Action (Page 2)
Civil Action No. 18-1753 (DRD)

PROOF OF SERVICE
(This section should not be filed with the court unless required /\)by Fed. R. Civ. P. 4 (l))
/'\"`MCCM 0`(/\) (; \/\y~z,,r‘§l\;? »€;Vkal 193-hver
This Summons for (name of mdrwdual and title lfany)@j__,\ is “)=‘&;`: JU& <~L O\v\ é` /TE,.\~L j is ~Q
was received by me on (dare) L `

D I personally served the summons on the individual at (vlace)

 

On (dal€) . § OI

 

El I lett the summons at the individual’s residence or usual place of abode with (name)

,a person of suitable age and discretion who resides there,

 

on (da:e) ,and mailed a 31 o the individua]’s last known address; or

BI/served the summons on (name afindividwl) `i\ \/\'UDG m §§ , who is

designated by law to accp ice of process on behalf of (name ofarganizai/&J n) ,
jener b!iw 'efea?§?; Tibv¢aed fws TW€@U“ fd"‘€) h/OUQ , k \;"\3

El I returned the summons unexecutey because ;or

   

 

ij Other (speczfv):

My fees are $ for travel and $ for scrvices, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

Date: a ‘ \ \
Hyg'Q 2313 2_.
O Félmig(aure A\:)VV\Q 13

§
Primed name and title

<Q(ua rhh FL'Z@ §/WZ

Server’ s address

 

 

 

Additional information regarding attempted service, etc:

